Order, Family Court, New York County (Susan R. Larabee, J.), entered on or about April 28, 2008, which denied respondent Marie-Amina T.’s objection to a Magistrate’s final order of support that obligated her to pay continuing support for her two children in the amount of $194 per week, in addition to $15,630.86 in retroactive support, unanimously affirmed, without costs.
Respondent failed to rebut the presumption that the standard of support as calculated under Family Court Act § 413 (1) (c) was reasonable and appropriate (see Matter of Andre v Warren, *494192 AD2d 491 [1993]). In a hearing where credibility was a crucial consideration, respondent was not forthright about— and presented insufficient evidence regarding—the amount of her gross income, thus authorizing the Magistrate to base the support obligation on the children’s needs, pursuant to Family Court Act § 413 (1) (k) (see Merchant v Hicks, 15 AD3d 266 [2005]).
Respondent’s unsubstantiated claim that her current employment income is insufficient to enable her to support herself and also meet her child-support obligation is unavailing. The record establishes that based on her education and background, respondent’s earning potential and capacity are more than adequate (see Family Ct Act § 413 [1] [b] [5] [v]; Matter of Richards v Bailey, 296 AD2d 412 [2002]; Polite v Polite, 127 AD2d 465, 467 [1987]). Concur—Tom, J.P., Gonzalez, Buckley, Sweeny and Catterson, JJ.